ORDER

BRYSON, Circuit Judge.
Ella M. Alston moves for reconsideration of the court’s order dismissing her *826petiton for review for failure to pay the filing fee and file a Fed. Cir. R. 15(c) statement concerning discrimination. The Social Security Administration has not responded.
Alston has now paid the fee and submitted a Rule 15(c) statement.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
(2) The March 24, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Alston’s brief is due within 21 days of the date of filing of this order.